IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-40801
                         Conference Calendar



WILLIAM LOGAN KENNEDY,

                                            Plaintiff-Appellant,

versus

DR. JOSEPH BERRY, Psychiatrist,

                                            Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-98-CV-123
                       - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     William Logan Kennedy, federal prisoner # 61518-079, appeals

from the magistrate judge’s decision dismissing his Bivens**-type

action as frivolous pursuant to 28 U.S.C. § 1915(e)(2).     Kennedy

argues that the defendant was deliberately indifferent to his

medical needs because he prescribed medications that did not

adequately treat his panic disorder and caused liver damage.       We

have reviewed the record and Kennedy’s brief, and we AFFIRM the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
        Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                           No. 98-40801
                                -2-

magistrate judge’s dismissal for essentially the same reasons set

forth in her decision.   Kennedy v. Barry, No. C-98-123 (S.D. Tex.

June 16, 1998).   Moreover, the magistrate judge did not abuse her

discretion by declining to exercise supplemental jurisdiction

over Kennedy’s state-law negligence claims.   See 28 U.S.C.

§ 1367(c)(3); Wong v. Stripling, 881 F.2d 200, 204 (5th Cir.

1989).

     AFFIRMED.